UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7190



SAMUEL ADAMS,

                                           Petitioner - Appellant,

          versus


P. A. TERRANGI, Warden of Indian Creek Correc-
tional Center,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-00-502-2)


Submitted:   November 30, 2000         Decided:     December 11, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel Adams seeks to appeal the district court’s order de-

nying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

Adams’ motion for appointment of counsel, deny a certificate of

appealability, and dismiss the appeal on the reasoning of the dis-

trict court. See Adams v. Terrangi, No. CA-00-502-2 (E.D. Va. July

20, 2000).*   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
July 19, 2000, the district court’s records show that it was
entered on the docket sheet on July 20, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2